COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                                 NO. 02-14-00150-CV


CHRIS NOLAND                                                        APPELLANT

                                          V.

EXFO AMERICA, INC.                                                    APPELLEE


                                      ------------

          FROM THE 431ST DISTRICT COURT OF DENTON COUNTY
                    TRIAL COURT NO. 14-01847-431

                                      ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                      ------------

      We have considered “Appellant’s Unopposed Motion to Dismiss Appeal.”

It is the court’s opinion that the motion should be granted; therefore, we dismiss

the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Each party shall bear its own costs, for which let execution issue. See

Tex. R. App. P. 42.1(d), 43.4.

      1
       See Tex. R. App. P. 47.4.
                                      PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: September 4, 2014




                               2